Citation Nr: 0111487	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  91-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for chronic low back strain and spinal stenosis 
with L3-4 disc protrusion, prior to May 31, 1996.

2.  Entitlement to an initial disability rating in excess of 
60 percent for chronic low back strain and spinal stenosis 
with L3-4 disc protrusion, from May 31, 1996.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from October 1974 to April 
1976.  His claim originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Francisco, California.  In December 1988, 
the RO denied entitlement to service connection for a low 
back disability.  The veteran disagreed with that decision, 
and in July 1989, the RO issued a decision granting service 
connection for chronic low back strain and awarding a 20 
percent evaluation.  In August 1989, the veteran indicated 
that he was seeking an evaluation in excess of 20 percent for 
his back strain.  A November 1989 rating decision denied an 
evaluation in excess of 20 percent for the veteran's service-
connected chronic low back strain.  The veteran appealed, 
contending that his condition merited a higher evaluation.  
In October 1991, the Board remanded the matter for additional 
development and to determine whether the veteran's back 
condition had a neurological component.  The RO completed the 
development, continued the denial of an evaluation in excess 
of 20 percent, and denied service connection for lumbar 
stenosis with disc protrusion, including as secondary to low 
back strain.  In October 1994, the Board granted service 
connection for spinal stenosis of L3-L4 with disc protrusion 
on a secondary basis, and remanded the matter of an increased 
rating for the entire service-connected disability to the RO.  

In the October 1994 decision, the Board also referred the 
issue of entitlement to service connection for PTSD to the RO 
for consideration.  The RO denied that claim in June 1998, 
and the veteran perfected a timely appeal as to that issue.  

In effectuating the Board's decision on the back issue, the 
RO conducted further development and subsequently granted, in 
a March 1996 rating decision, a 40 percent evaluation for 
chronic low back strain; spinal stenosis with L3-4 disc 
protrusion, effective from July 1988.  In April 1999, the RO 
issued a rating decision increasing the evaluation for the 
back to 60 percent, effective from May 31, 1996.  The veteran 
continued his appeal, and the case was returned to the Board.  
In November 1999, in response to the veteran's request, the 
matter was remanded by the Board a third time, so that the 
veteran could be afforded a personal hearing before a member 
of the Board at the RO.  That hearing was conducted in 
September 2000, and the case has been returned to the Board.

The veteran has also claimed that his service-connected 
disabilities render him unable to work.  He has presented 
argument and evidence of his absences from work.  The issue 
of entitlement to a total rating based on individual 
unemployability is not currently before the Board for 
appellate review, and is referred to the RO for 
consideration.  

As noted, the veteran has indicated that his service-
connected chronic low back pain has worsened and is more than 
60 percent disabling from May 1996, and that it was more than 
40 percent disabling prior to that time.  As the low back 
claim involves a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The issues 
on appeal reflect that in fact there are two ratings 
currently assigned in the back claim.


FINDINGS OF FACT

1.  The veteran has diagnoses of PTSD from VA treatment 
providers and a private treating psychiatrist, these 
examiners have identified a shooting incident in service as 
the stressor supporting the diagnoses, and there is credible 
supporting evidence that the claimed in-service stressor 
occurred.  

2.  Prior to May 31, 1996, chronic low back strain and spinal 
stenosis with L3-4 disc protrusion, was manifested by not 
more than severe limitation of motion of the lumbar spine 
without pronounced intervertebral disc syndrome as there was 
at least intermittent relief between periods of exacerbation.  

3.  From May 31, 1996, chronic low back strain and spinal 
stenosis with L3-4 disc protrusion, was manifested by not 
more than pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
but not by unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.304(f) 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  The criteria for an evaluation in excess of 40 percent 
for chronic low back strain and spinal stenosis with L3-4 
disc protrusion, prior to May 31, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5292, 5293, 5295 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

3.  The criteria for an evaluation in excess of 60 percent 
for chronic low back strain and spinal stenosis with L3-4 
disc protrusion, from May 31, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5292, 5293, 5295 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  VA first has a duty to 
assist the veteran in developing facts which are pertinent to 
that claim.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  While the 
veteran has not been provided a VA examination, the Board 
finds that as the evidence of record for and against the 
claim for service connection is in relative equipoise, the 
benefit of the doubt rule is applicable, and an examination 
is not warranted on the issue of entitlement to service 
connection.  See Veterans Claims Assistance Act of 2000, see 
also 38 C.F.R. § 3.102 (2000).

Service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000); see also, Gaines v. West, 11 
Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Under 38 U.S.C.A. § 1154(b), Cohen, and 38 C.F.R. § 3.304(f), 
if the evidence establishes that the veteran engaged in 
combat with the enemy, or was a prisoner of war (POW), and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).

The veteran has asserted that service connection is warranted 
for PTSD, as he now has this disability as a result of an 
accidental shooting incident in service.  The veteran has 
provided a private examination report and follow-up records 
from his private psychiatrist dated in September 1999, as 
well as a letter from two social workers at the Vet Center 
where he receives counseling.  These records all show PTSD 
diagnoses with the accidental shooting incident and the 
residual physical disability as the stressors supporting the 
diagnosis.  There is no psychiatric treatment record that 
controverts the finding of PTSD as a result of the accidental 
shooting incident and the residuals of the incident.  The 
report from the Vet Center is dated in September 2000 and 
shows the following diagnoses: Axis I: PTSD (inservice 
accident-wounding), major depression, sleep disorder due to 
chronic pain and PTSD, alcohol dependence, in remission as 
reported by the veteran since December 1999, and employment 
problems; Axis III: Gunshot wounds (1975 & 1991) with 
physical pain; Axis IV: Employment stressors; social 
isolation and chronic pain; Axis V: Current global assessment 
of functioning (GAF) 50 (Depressive symptoms).  

The September 1999 report from Bradley T. Wadja, D.O., 
general psychiatrist, indicates that the veteran suffers from 
symptoms of PTSD and contains the following diagnoses: Axis 
I: PTSD, major depression (single incident, moderate 
intensity, chronic type), Insomnia due to physical pain, 
alcohol dependence, in remission as reported by the veteran; 
Axis III: status post gunshot wound with marked neurological 
impairment and muscle atrophy of the right lower extremity, 
subsequently causing low back pain; Axis IV: chronic pain, 
threat of job loss and physical limitations; Axis V: current 
GAF 55-60.  An update from Dr. Wadja dated in December 1999 
indicates the doctor's opinion that, as a result of his 
psychiatric condition, the veteran cannot even maintain part 
time employment at any capacity on a constant basis, given 
his PTSD, depression and marked insomnia.  

The veteran's active service was all within the United 
States.  He did not engage in combat as that term is used in 
38 U.S.C.A. § 1154(b).  That statute requires that a veteran 
"have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  Rather, service medical records show that the 
veteran accidentally shot himself in the leg the night he 
went to an off-base party in 1975.  He received severe 
injuries to his right lower extremity.  Upon separation from 
service, he was granted service connection for muscular 
damage related to the injury as well as neurological deficit 
and a donor site scar.  

As noted above, various treatment records and examinations 
contain a PTSD diagnosis, and the specific stressor mentioned 
is the accident which is documented in the record.  At his 
Travel Board hearing, the veteran testified that he 
experiences symptoms of PTSD as a result of the inservice 
accident.  

The Board notes that the stressor reported by the veteran to 
medical personnel that ultimately led to a diagnosis of PTSD 
was the veteran's 1975 shooting accident.  The stressor has 
been confirmed, and indeed, the medical and personnel records 
support his statements as to its having occurred.  Thus, the 
stressor is verified, there is a diagnosis of PTSD, and 
medical evidence relating the PTSD to the stressor.  The 
medical evidence is competent and well-supported.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "the absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  In this claim, the veteran's lay 
statement is supported by service records, which show the 
accident occurred.  

Given the foregoing, the Board finds that the evidence is in 
equipoise, and as such, the veteran should be given the 
benefit of the doubt.  Thus, service connection for PTSD is 
warranted. 38 C.F.R. § 3.102.

II.  LOW BACK DISABILITY

The veteran contends that his service-connected low back 
problem is more than 40 percent disabling from the date of 
the award until May 1996, and that the condition is more than 
60 percent disabling from May 1996.  He urges that the back 
is productive of severe pain and resulting functional 
limitation.  He maintains that he cannot perform more than 
light exertional activity without pain.  He has testified 
that the back has gotten worse every day since he was granted 
service connection.  For purposes of background, the Board 
observes that service connection is also in effect for right 
anterior tibial nerve paralysis rated 30 percent and loss of 
right anterior leg musculature rated 30 percent and that the 
veteran has been granted special monthly compensation on 
account of loss of use of one foot.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board 
must consider a series of related laws and regulations when 
evaluating the veteran's claim for an increased evaluation.  
VA first has a duty to assist the veteran in developing facts 
which are pertinent to that claim.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  With regard to the service-connected back 
claim, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained.  That evidence includes the 
veteran's service medical records, a report of VA 
examination, private treatment records, and statements, 
testimony, and argument made by and on the veteran's behalf.  
The Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000.

As noted earlier in the decision, this claim involves 
disagreement with the initial rating assigned following a 
grant of service connection, and therefore separate ratings 
may be assigned for separate periods of time as set forth in 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  Essentially, when the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).  

In this case, the veteran's low back disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5295-5293 
(2000).  Diagnostic Code 5295 provides that severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Diagnostic Code 5293 provides that pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief warrants a 40 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293.  The Board notes that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2000).

A review of the record reveals a history of complaints for 
and treatment and evaluation of low back strain since 1988.  
There are multiple VA examinations of record.  A report of VA 
examination dated in June 1988 indicates that the veteran had 
a low back condition probably secondary to his dysfunction of 
the right lower leg.  Findings included muscle spasm and 
severe restriction of forward bending (15 degrees).  
Treatment records dated in 1989 show pain management and 
orthopedic treatment for radiating low back pain.  He 
underwent neurological evaluation in August 1989 and a CT 
scan reportedly showed mild congenital stenosis at L3-4 and 
L4-5.  It was noted that the veteran had demonstrated foot 
drop since the gunshot wound in service which reportedly 
caused extensive destruction of the anterior compartment of 
the right leg.  

VA Examination in January 1991 revealed marked listing of the 
lower spine due to right leg pathology.  A private 
examination dated in December 1991 found minimal 
abnormalities related to the back and indicated that the 
veteran was not a candidate for back surgery given the very 
mild degree of the stenosis shown and the lack of definitive 
findings shown on examination.  A follow-up letter in 
December 1992 from this examiner indicated that the veteran 
did not have clear evidence of radiculopathy and that his 
back pain may have a congenital basis.  

An examination ordered by VA in January 1992 revealed 
complaints of persistent pain in the low back with pain and 
numbness radiating down both legs.  The examination of the 
back showed normal curvature with no true muscle spasm while 
erect.  He demonstrated flexion to 30 degrees, with 20 
degrees of lateral flexion and 10 degrees of extension.  
Reflexes were normal and straight leg raising was present to 
60 degrees on both sides.  Although the examiner noted the 
findings of mild stenosis and mild disc protrusion as shown 
on the 1989 CT scan, he concluded that the veteran had no 
significant pathology in the low back other than low back 
strain.  The examiner could not find any physical findings to 
support any radiculopathy of the low back, and he could not 
explain the veteran's inability to flex more than 30 degrees.  

A report of VA examination dated in December 1992 notes a 
November 1992 private MRI showing mild central canal stenosis 
at L3-4, L4-5 secondary to broad based disc bulges and 
probable congenitally short pedicles, but no herniated 
nucleus pulposus.  Examination revealed no spasm or 
tenderness.  The veteran  demonstrated only 10 degrees of 
forward flexion, indicating that any other movement hurt.  
The examiner observed that the physical examination did not 
reveal findings to explain the veteran's symptoms, nor did 
the radiographs demonstrate such findings.  The examiner felt 
the veteran demonstrated a very large degree of symptom 
amplification and in fact questioned the diagnosis of low 
back strain as related to service.  

In February 1993, the private doctor who ordered the MRI 
submitted a statement on the veteran's behalf.  The examiner 
noted that his diagnosis of the veteran was chronic low back 
pain with lower extremity radiation, probably due to a 
combination of degenerative joint and disc disease of the 
lumbar spine.  

In April 1995, the veteran was afforded a VA examination to 
evaluate his service-connected back pain.  The examiner noted 
the initial inservice injury to the leg, as well as a lifting 
injury to the back in 1987.  The examiner noted the finding 
of broad based disc protrusion since 1989.  Also noted was a 
gunshot wound to the left knee in 1991.  The veteran 
reportedly recovered from that injury and resumed working.  
The veteran reported persistent low back pain and numbness in 
the lower extremities.  Examination revealed that the veteran 
was wearing a foot drop brace on the right foot.  There was 
no abnormality of the spine curvature nor was there spasm.  
He flexed forward to 35 degrees and laterally to 20 degrees 
right and 10 degrees left.  The right foot had no 
dorsiflexion without the brace but the left leg was normal.  
The examiner opined that the veteran had no true radicular 
symptoms but that the degenerative changes in the back were 
obvious.  

Outpatient treatment records from Kaiser Permanente are 
substantial but primarily deal with the veteran's injury of 
his back in February 1997 while unloading a mail truck.  The 
diagnosis was lumbosacral strain.  The records relate to his 
worker's compensation claim.  

In a statement dated in May 1998, Donn R. Cobb, M.D., noted 
that the veteran had been complaining of back problems since 
1992 and that the problems got worse after an on the job 
incident in 1997.  Dr. Cobb opined that at least some of the 
veteran's right foot symptomatology was related to his back 
problems and that the degenerative changes in the low back 
caused significant symptomatology, including sciatic 
neuropathy.  The examiner opined that the veteran met the 
criteria for a 60 percent VA rating due to his back.  

The veteran underwent two additional VA examinations in 
September 1998.  A fee-based neurological consultation 
revealed tenderness of the lumbar spine and paraspinal areas.  
There was pain on flexion to 50 degrees, extension to 10 
degrees, side bending to 15 degrees, and rotation to 10 
degrees.  Paraspinal muscle spasm were noted.  Straight leg 
raising elicited pain at 50 degrees in both legs.  The 
veteran's gait showed a limp to the right.  The examiner 
opined that the veteran was functionally limited by a need to 
stand and walk no more than 2 hours per day, lifting to 10 
pounds frequently and 20 pounds occasionally, sitting in one 
position for no more than one hour at a time, with only 
occasional bending and stooping.  

The other VA examination performed in September 1998 revealed 
the veteran to demonstrate the noted right foot drop.  He 
walked slow and had a halting gait.  He reported that he was 
taking morphine and Indocin for pain and baclofen for muscle 
spasm.  He stood stooped forward with more or less permanent 
lumbar lordosis.  He flexed forward to about 5 degrees.  He 
had trouble taking off his shoes.  He had difficulty getting 
on and off the examining table and rolling over.  The veteran 
had pain with most movements but could straight leg raise in 
a sitting position to 45 degrees.  The examiner noted that 
the examination did not show the type of stiffness and spasm 
ordinarily seen with low back disorder but rather the veteran 
objected to any movement of the hips, knees or back.  All of 
the supposed limitations of motion were eventually overcome 
in the examination.  The examiner noted that the back 
problems seem to have followed the 1997 accident.  X-rays of 
the back showed lumbar lordosis and disc space narrowing at 
L4-5 with small osteophytes at L4-5.  MRI showed lumbar 
spondylosis and discogenic degeneration.  

VA treatment records date from 1993 to June 1999.  Records 
dated in 1995 show complaints of chronic pain related to the 
old wound of the right leg.  In May 1996, however, there is 
an indication of treatment in the pain clinic for chronic 
pain secondary to lumbar stenosis and degeneration.  The May 
31, 1996, notation shows a constant increase in pain since 
that time.  The veteran was noted to have pain radiating from 
the back into both feet.  Range of motion was limited.  The 
veteran was given Percocet.  Thereafter, the veteran was seen 
routinely at the pain clinic for low back pain as well as 
problems with the right leg.  The veteran demonstrated 
obvious increased pain despite being compliant with treatment 
and therapy from that May 1996 treatment date.  In January 
1999, he was treated for acute exacerbation of his chronic 
low back pain with Demerol.  

Upon reviewing the entirety of the record, the Board finds 
that the veteran's manifestations of his service-connected 
low back disorder warrant a 40 percent rating at all times 
prior to May 31, 1996.  The veteran was repeated noted to be 
suffering from no more than severe symptoms of disc syndrome 
or lumbar strain until that time.  The record is replete with 
reference to lack of findings of spasm or other objective 
indicators to substantiate the veteran's reported limited 
motion and pain up until that time.  It is noted that 
multiple examiners observed that the veteran's back pain and 
complaints were either unusual, unexplained or out of 
proportion with the objective indicators during that time 
period.  The Board does acknowledge that the veteran did have 
MRI and X-ray findings which could, generously, be considered 
consistent with severe lumbosacral strain, as there was 
narrowing or irregularity of joint space noted.  However, 
health care providers almost uniformly characterized them as 
mild to moderate.  Nonetheless, there is some medical opinion 
evidence to support the assertion that his symptoms prior to 
May 31, 1996, were due to his back problems.  Even if the 
Board were to consider the veteran's symptoms as severe 
attacks of intervertebral disc syndrome, which it does not, 
there is a lack of treatment until May 31, 1996, and this 
supports the finding that the condition did show at least 
intermittent relief and in all likelihood more relief than 
that.  Overall, the Board finds the preponderance of the 
evidence to be against the veteran's claim for an evaluation 
in excess of 40 percent prior to May 31, 1996.  And as such, 
a higher initial evaluation for this period is not warranted.  

The Board finds that the VA examinations and the statement 
from Dr. Cobb dating from 1998 show an objective increase in 
manifestations such as spasm and sciatic neuropathy.  
However, the treatment records show that the degree of 
severity to support a finding of 60 percent under Diagnostic 
Code was first shown earlier, namely in the May 31, 1996, 
treatment report.  The Board finds that the veteran's ongoing 
treatment from that time suggests an increase in 
symptomatology since that time and warrants the higher 
evaluation of 60 percent, which has been assigned, because it 
shows little intermittent relief as well as sciatic 
neuropathy.  The veteran's medications for the back pain also 
increased considerably at that time.  The Board notes that 
the veteran's medications to control both pain and muscle 
problems were stronger overall from that time and have now 
included Demerol and baclofen.  The Board believes that the 
record supports a 60 percent rating from that time.  

In addressing the veteran's claim for an evaluation in excess 
of 60 percent from May 31, 1996, the Board notes that a 100 
percent rating is for application when there is complete bony 
fixation or ankylosis at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type), or without other joint involvement (Bechterew type).  
There is no evidence of any such bony fixation or ankylosis.  
Similarly, there is no evidence of vertebral fracture.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5285 (2000).  
Clearly an increased rating under these criteria is not 
appropriate.  In addition, the Board notes that service 
connection is in effect for right anterior nerve paralysis 
and loss of right anterior leg musculature and separate 
rating have been assigned for those disabilities.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
veteran's back disability has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  The veteran 
has indicated that he had lost considerable time at his 
present job due to various conditions.  In fact, he has filed 
a workers compensation claim for an unrelated injury.  He has 
also submitted records of his absences, but many of these 
were noted to be for reasons other than personal illness.  
Also, the record does not indicate that he has had 
significant symptoms and treatment which would require him to 
stop work as the result of his service-connected back 
disability.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the disability.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996). 

In considering the veteran's claim for higher initial 
ratings, the Board has considered the doctrine of reasonable 
doubt, but has found it is not for application as the 
preponderance of the evidence is against his claims.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.

An evaluation in excess of 40 percent for chronic low back 
strain and spinal stenosis with L3-4 disc protrusion, prior 
to May 31, 1996, is denied.

An evaluation in excess of 60 percent for chronic low back 
strain and spinal stenosis with L3-4 disc protrusion, from 
May 31, 1996, is denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

